In a habeas corpus proceeding to obtain custody of a child, the appeal is (1) from an order dismissing the writ, and (2) from so much of an order as denied appellant’s motion to vacate the order dismissing the writ and to set aside the habeas corpus proceeding. Appellant, an infant, asserts that the order dismissing the writ should have been vacated because no guardian ad litem had been appointed for her prior to the determination of the proceeding. Appeals dismissed, without costs. The order should have been, and may still be, vacated on a proper application for such relief (see Anderson v. Anderson, 164 App. Div. 812; Byrnes v. Byrnes, 109 App. Div. 535; Seiden v. Reimer, 190 App. Div. 713, affd. 232 N. Y. 593; 19 Carmody-Wait, New York Practice, p. 671; cf. Civ. Prac. Act, § 109). However, the appeals are not properly before us, since no guardian has been appointed to prosecute th'em. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.